         CASE 0:19-cv-02489-PJS-LIB Doc. 89 Filed 03/08/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

FOND DU LAC BAND OF LAKE                      )
SUPERIOR CHIPPEWA,                            )
                                              )
               Plaintiff,                     )
                                              )         Case No. 19-cv-2489-PJS-LIB
v.                                            )
                                              )
CHERYL L. NEWTON, Acting Region 5             )
Administrator – Environmental Protection      )
Agency; JANE NISHIDA, Acting                  )
Administrator of the Environmental Protection )
Agency; and UNITED STATES                     )
ENVIRONMENTAL PROTECTION                      )
AGENCY,                                       )
                                              )
and                                           )
                                              )
COL. KARL JANSEN, District                    )
Engineer, St. Paul District, U.S. Army        )
Corps of Engineers; JOHN E. WHITLEY,          )
Acting Secretary of the Army; U.S. ARMY       )
CORPS OF ENGINEERS,                           )
                                              )
               Federal Defendants,            )
                                              )
POLYMET MINING INC.,                          )
                                              )
               Defendant-Intervenor.          )
_______________________________________)

                         ORDER GRANTING FEDERAL
                    DEFENDANTS’ UNOPPOSED MOTION FOR
                  VOLUNTARY REMAND OF ONE ISSUE AND STAY

       BEFORE THE COURT is Federal Defendants’ Unopposed Motion for Voluntary

Remand of One Issue and Stay. Upon consideration of the Motion and the materials

submitted in support of that motion, the Court finds that, for good cause shown, the Federal
         CASE 0:19-cv-02489-PJS-LIB Doc. 89 Filed 03/08/21 Page 2 of 2




Defendants’ Unopposed Motion for Voluntary Remand of One Issue and Stay will be

GRANTED.

      ACCORDINGLY, IT IS HEREBY ORDERED:

         1. Federal Defendant’s Motion for Voluntary Remand of One Issue and Stay is

             GRANTED:

                a. EPA is ordered to reconsider, re-review, or modify its lack of notice to

                   the Band under Clean Water Act (CWA) Section 401(a)(2) and make a

                   determination in light of the Court’s order of February 16, 2021 (ECF

                   No. 77).

                b. The remaining causes of action in the Band’s Amended Complaint are

                   stayed pending the outcome of EPA’s determination under CWA

                   Section 401(a)(2), including the deadline to submit a Joint Rule 26(f)

                   Report by March 5, 2021.

                c. EPA is ordered to submit a notice to this Court ninety days after the

                   date of this Order, reporting on the status of the proceedings on the

                   remanded issue.

SO ORDERED on this 8th day of March, 2021.

                                         _____________________________
                                         HON. PATRICK J. SCHILTZ
                                         UNITED STATES DISTRICT JUDGE
